Citation Nr: 0212937	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-22 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for intervertebral disc 
syndrome, L4-L5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 until 
October 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision that denied a rating in 
excess of 40 percent for intervertebral disc syndrome.  A 
notice of disagreement (NOD) was received in August 2000.  A 
statement of the case (SOC) was issued in August 2000.  A 
substantive appeal was received in November 2000.  
Supplemental statements of the case were issued in March 2001 
and August 2001.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Intervertebral disc syndrome is manifested by complaints 
of intermittent to chronic low back and right leg pain, no 
more than moderate overall limitation of motion, and, other 
than a trace of right ankle jerk, no substantial findings of 
neurological deficit; these symptoms are comparable to no 
more than severe intervertebral disc syndrome.  

3.  Pronounced intervertebral process manifested by symptoms 
of sciatic neurpathy which include muscle spasm, an absent 
ankle jerk, or other significant neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, is not clinically demonstrated. 



CONCLUSIONS OF LAW

The criteria for a disability evaluation in excess of 40 
percent for intervertebral disc syndrome, L4-L-5, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that his service-connected low back 
disorder is more severely disabling than the currently 
assigned disability evaluation reflects and warrants a higher 
rating.

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
Supp. 2001).  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

As evidenced by the August 2000 SOC and the March 2001 and 
October 2001 supplemental statements of the case, the 
appellant and his representative have been notified of the 
law and regulations governing entitlement to the benefits he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim, and that he has been provided 
ample opportunity to submit information and evidence.  

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  In a January 2001 letter, the RO not only 
informed the veteran and his representative of the notice and 
duty to assist provisions of the VCAA, but what the evidence 
had to show to establish entitlement to an increased rating, 
what medical and other evidence the RO needed from him, which 
requests for records had yielded negative responses, and what 
information or evidence the veteran could provide in support 
of the claim.  Hence, the duty to notify has been met.

The Board finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, as evidenced by letters 
in the record soliciting clinical information from various 
providers.  He underwent a VA examination in June 2000 and 
extensive private and VA clinical records have been 
associated with the claims folder.  As well, records 
regarding the veteran's claim for disability benefits from 
the Social Security Administration (SSA) have been obtained 
and associated with the claims file.  Significantly, neither 
the appellant nor his representative has indicated, and there 
is otherwise no indication that there exists any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
claim is ready to be considered on the merits.

Factual Background

Rating action of September 1968 established service 
connection and awarded a 20 percent evaluating for herniated 
disc at L4-L5.  The veteran underwent L4-5 discectomy at L4-5 
in February 1996; a temporary total rating of 100 percent was 
assigned from February 6, 1996 to May 1, 1996.  By rating 
action dated in March 1996, the RO 20 percent rating for the 
service-connected low back disorder to 40 percent.  In March 
2000, the veteran filed a claim for a higher rating.  By 
rating action dated in July 2000, the RO confirmed and 
continued the 40 percent disability evaluation and 
recharacterized the service-connected disability as 
intervertebral disc syndrome.  The veteran has appealed the 
40 percent rating to the Board.

The veteran underwent a VA examination of the spine in June 
2000.  Medical history was rendered to the effect that the 
veteran had undergone discectomy at L4-l5 in 1967 and had 
subsequently undergone additional surgery.  It was noted that 
he was currently on sick leave for a total right hip 
arthroplasty, which had been performed at a private facility 
in January 2000.  The appellant related that he had been 
prescribed Allopurinol for maintenance of the hip condition, 
and that he also took Indocin for gouty flare-ups.  He also 
indicated that his medical problems included right knee 
bursitis for which he was also being treated.  He stated that 
his primary complaint at the time of the examination was back 
pain that was sharp at times.  It was noted that the 
appellant was not currently receiving any treatment for his 
back, and was being treated for the hip and the knee by an 
orthopedist.  He stated that back pain on a scale of 10 was 
five, that pain was intermittent and lasted for several hours 
at a time.  It was reported that precipitating factors for 
back symptoms included cold damp weather that he remedied by 
sitting in a hot tub and lying down.  He indicated that there 
was no appreciable need for a cane or crutches.

The examiner noted that the veteran was "ADL" dependent and 
drove his own automobile.  His activities included deer 
hunting which required sitting in the woods.  It was reported 
that he had recently been approved for Social Security for 
his medical problems.  The appellant said that he was 
employed as a maintenance worker.

On examination, flexion of the lumbar spine was from zero to 
75 degrees and extension was from zero to 20 degrees.  
Lateral flexion was from zero to 30 degrees on the right, and 
from zero to 35 degrees to the left.  Rotation was from zero 
to 30 degrees, bilaterally.  It was reported that the veteran 
complained of back pain in the right hip at 70 degrees of 
forward flexion of the back, and that complaints of low back 
tightness were voiced at 20 degrees of extension of the 
lumbar spine.  It was noted that he felt that rotation was 
the worst range of motion to perform.  The examiner observed 
that the veteran had facial grimaces with the motions 
performed, and that he splinted himself on arising from the 
examination table.  It was reported that muscles of the back 
were soft without spasm.  Neurologic evaluation disclosed 
only a trace right ankle jerk, but that the straight leg test 
was negative test in the sitting and supine positions.  

An X-ray of the lumbosacral spine was interpreted as showing 
a mild compression deformity at L5.  There was moderate 
narrowing at L5-S1 and mild narrowing at the L4-5 disc 
spaces.  It was observed that there were small osteophytes 
arising from the L2 vertebral body, and some sclerotic 
changes of the facets at L5.  An old fracture was seen 
involving the left transverse process of L3 with minimal 
displacement of the lateral fragment.  It was noted that this 
was a new finding since the veteran's last films were done 
there in February 1996.  Diagnoses of mild L5 compression 
deformity, unchanged, fractured L3 with minimal displacement, 
and degenerative disc disease L4-5 and L5-S1 were rendered.  
The examiner opined that during repetitive use or flare-ups, 
it would be expected that the veteran would have pain and 
poor endurance, and that the major functional impact would be 
low back pain.  

Private clinical records dated between 1997 and May 2000 
reflect ongoing treatment for a number of orthopedic 
problems, most notably right hip pain and gout affecting the 
ankles.  Reference to low back pain and the degenerative 
process of the lumbosacral spine was also noted.  In April 
1999, it was recorded that the appellant had chronic back and 
right leg pain which was progressively worsening.  It was 
reported that back pain was not radiating, and that there 
were no complaints of numbness or tingling, but that there 
were indications of some weakness.

Clinical reports dated between December 1999 and August 2000, 
reflecting treatment by V. J. Thomas, M.D., F.A.C.S., show 
that the appellant was treated for multiple orthopedic 
problems, primarily right hip pain.  He underwent a total 
right hip replacement in January 2000.  In March 2000, it was 
reported that he was doing well, but had developed 
considerable atrophy of his right hip and thigh over the 
years secondary to disuse and arthritis.  In August 2000, Dr. 
Thomas stated that the hip replacement had been successful, 
but that the veteran still had significant weakness in his 
leg, and had also been plagued by a gouty attack in his left 
ankle and right knee, prepatellar bursitis of his right knee 
and arthritis, and arthritis of the right shoulder.  It was 
the physician's opinion that the veteran could no longer work 
as an operating engineer because of his multiple joint 
involvement. 

In May 2000, SSA issued a decision granting disability 
benefits to the veteran.  The primary diagnosis listed was 
arthritis.  It was determined that the disability began on 
January 3, 2000.  The records associated with SSA's response 
to VA's request for records included the discharge summary 
from a period of hospitalization at UPMC Passavant showing 
that the appellant had been admitted in January 2000 for 
degenerative joint disease of the right hip for which he 
underwent a right total hip arthroscopy.  Acute gouty left 
ankle, tobacco abuse and chronic obstructive lung disease 
were also listed as discharge diagnoses.  The appellant was 
subsequently shown to have received physical therapy at Eagle 
Physical Therapy for hip surgery residuals.  It was noted 
that the operation of his right hip was secondary to 
arthritis occasioned by a fall in 1997.

Legal Analysis

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45 (2001); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

Service connection is currently in effect for intervertebral 
disc syndrome at L4-5, rated as 40 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  Diagnostic Code 5293 contemplates intervertebral 
disc syndrome.  Severe intervertebral disc syndrome 
manifested by recurring attacks, with intermittent relief is 
rated as 40 percent disabling.  A maximum rating of 60 
percent is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  Id.

As the above-cited medical evidence indicates, the veteran's 
intervertebral disc syndrome is manifested by complaints of 
intermittent to chronic low back and right leg pain, no more 
than moderate overall limitation of motion, and, other than a 
trace of right ankle jerk, no substantial findings of 
neurological deficit.  The Board finds that these symptoms 
are comparable to no more than severe intervertebral disc 
syndrome, which is the level of impairment contemplated in 
the current 40 percent evaluation.  

Considering the pertinent evidence of record in light of the 
above criteria, the Board finds that the veteran does not 
substantially manifest the criteria for a 60 percent 
evaluation under Diagnostic Code 5293.  Although he was found 
to have a trace right ankle jerk on VA examination in June 
2000, there are no significant other clinical indications of 
symptoms compatible with sciatic neuropathy, including 
radiculopathy or muscle spasm, and no numbness or decreased 
sensation has been reported or found on clinical examination.  
Straight leg raising was negative on examination.  While the 
veteran has reported problems with the right lower extremity, 
the medical evidence reflects that his right hip surgery in 
January 2000 contributes to significant deficiency in the 
right lower extremity.  He also has other orthopedic 
disability of the lower extremities.  However, no postural or 
gait abnormality has been reported.  In any event, the extent 
neurological and other impairment contemplated in the 60 
percent evaluation simply is not shown.  

As regards the question of functional loss due to the 
veteran's pain, the record reflects that although the 
appellant complained of pain during range of motion maneuvers 
when examined in June 2000, overall limitation of motion at 
that time was moderate.  Moreover, although the veteran 
characterized the back and right leg pain as chronic during 
outpatient treatment in August 1999, during the June 2000 
examination, he characterized his back pain as intermittent, 
of moderate intensity (a "5" on a scale of 1 to 10), 
increased with weather changes, he also stated that he was 
not being treated for pain.  Thus, while the veteran's 
reported pain appears to be a steady problem for him, this 
does not equate to his experiencing any significant 
functional impairment of the back.  In other words, there is 
no evidence that, even with possible increased functional 
loss during flare-ups, that the veteran's pain is so 
disabling as to meet the criteria for the maximum 60 percent 
evaluation under Diagnostic Code 5293.  There simply is no 
evidence that, even with consideration given to pain, that 
the veteran has been substantially hampered in carrying out 
everyday activities on account of low back disability.  

The Board thus finds that the veteran is not shown to exhibit 
any persistent symptoms compatible with pronounced 
intervertebral disc syndrome, manifested by persistent 
symptoms of sciatic neuropathy with characteristic pain, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, with little intermittent relief.  
As such, the schedular criteria for the maximum 60 percent 
evaluation are not met.   

Additionally, there is no showing that the veteran's service-
connected low back disorder reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  In this 
regard, the Board notes that the disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings).  
The veteran appears to have been employed until at least 
January 2000, whereupon it was shown that right hip 
disability and surgery precipitated his receiving Social 
Security disability.  Moreover, the condition is not shown to 
warrant frequent medical attention, much less frequent 
periods of hospitalization.  The evidence shows that the 
appellant has been afforded extensive treatment for 
orthopedic disability, but that the service-connected low 
back disability has not been primary reason for his seeking 
such treatment.  Finally, the Board notes that there is no 
evidence of any other factors that would otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to remand or 
refer the claim for accomplishment of the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board must conclude that 
the claim for an evaluation in excess of the current 40 
percent for intervertebral disc syndrome must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).



ORDER

A rating in excess of 40 percent for intervertebral disc 
syndrome, L4-L5, is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

